TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00143-CV


                                     A. R. and C. W., Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee




            FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
NO. C2014-0741D, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                                                ORDER


PER CURIAM

               Appellants A.R. and C.W. filed their notices of appeal on February 29, 2016, and

March 3, 2016, respectively. Appellants’ brief was due May 31, 2016. On May 31, 2016, counsel

for appellants filed a motion for extension of time to file appellants’ brief.

               Amendments to the rules of judicial administration accelerate the final disposition of

appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180

days for court’s final disposition). The accelerated schedule constrains this Court’s leeway in

granting extensions. In this instance, we will grant the motion and order counsel to file appellants’

brief no later than June 14, 2016. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on June 9, 2016.



Before Justices Puryear, Goodwin and Field